
	
		II
		110th CONGRESS
		1st Session
		S. 2178
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Kerry (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To expedite the adjudication of employer petitions for
		  aliens with extraordinary artistic ability.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Arts Require Timely Service
			 Act or the ARTS
			 Act.
		2.Expedited
			 adjudication of employer petitions for aliens with extraordinary artistic
			 abilitySection 214(c) of the
			 Immigration and Nationality Act (8 U.S.C. 1184(c)) is amended—
			(1)by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security; and
			(2)in paragraph
			 (6)(D)—
				(A)by striking
			 (D) Any person and inserting the following:
					
						(D)(i)Except as provided
				under clause (ii), any person
							;
				and
				(B)by adding at the
			 end the following:
					
						(ii)The Secretary of Homeland Security
				shall adjudicate each petition for an alien who has extraordinary ability in
				the arts (as described in section 101(a)(15)(O)(i)), an alien accompanying such
				an alien (as described in clauses (ii) and (iii) of section 101(a)(15)(O)), or
				an alien described in section 101(a)(15)(P) not later than 30 days
				after—
							(I)the date on which the petitioner
				submits the petition with a written advisory opinion, letter of no objection,
				or request for a waiver; or
							(II)the date on which the 15-day
				period described in clause (i) has expired, if the petitioner has had an
				appropriate opportunity to supply rebuttal evidence.
							(iii)If a petition described in clause
				(ii) is not adjudicated before the end of the 30-day period described in clause
				(ii) and the petitioner is a qualified nonprofit organization or an individual
				or entity petitioning primarily on behalf of a qualified nonprofit
				organization, the Secretary of Homeland Security shall provide the petitioner
				with the premium-processing services referred to in section 286(u), without a
				fee.
						.
				
